Detailed Action
This office action is a response to an application filed on 11/06/2020 in which claims 1 – 30 are pending and ready for examination.
This application claims the benefit of U.S. Provisional Application Serial No. 62/951,894, entitled "Beam Sweep Based Random Access Msg 1 and Msg 2" and filed on December 20, 2019

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/06/2020, 5/5/2021, 7/23/2021,9/15/2021, and 11/23/2021
Drawings
The Examiner contends that the drawings submitted on 11/06/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9, 12 -16, 22-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Jung United States Patent Application 20180235013 in view of Yi United States Patent Application 20210050968.
With regards to Claims 1, 22, 23, and 30, Jung teaches of a method of wireless communication at a user equipment (UE), comprising of transmitting at least two first random access messages (Msg 1) to multiple transmission reception points (TRPs) using different resources for the multiple TRPs; ¶[0080] The UE then sends a message to each selected AP or AP cluster. In this example Msg 1 is addressed with one or more selected PRACH {{i.e…random access message…}  resources. It has one or more PRACH preambles with selected UL beam directions sent to AP1 334. The UE also sends a same or similar Msg 1 to AP2 336. This message also has one or more PRACH preambles with selected UL beam directions. The PRACH resources may commonly be configured for all the cooperative APs, although only two are show; 
AND monitoring for at least two second random access messages (Msg 2) from the multiple TRPs based on the different resources for the multiple TRPs; ¶ [0083] At 352 the UE receives these messages from each AP. It then determines a master AP and a secondary AP from among all of the APs that responded to the PRACH preambles. The UE determines these based on DL beam measurements for the APs whose RAR messages 348, 350 are successfully received. The UE can determine master and secondary in many different ways using the received multiple RAR messages and other measurements.
Jung teaches the invention substantially as recited above. However, Jung  does not teach of multiple TRPs of at least one cell. Yi in the same field of endeavor teaches in ¶ [0250] A cell group with a multi-TRP operation may be a cell group comprising one or more cells where at least one cell is associated with a multiple TRPs (e.g., a first TRP and a second TRP).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.
One would have been motivated to modify Jung in this manner so that within a cell different resources for the multiple TRPs can be used to manage a UE.		
With regards to Claims 2, 24, Jung  teaches where the different resources comprise different spatial resources; ¶[0037] ..The UL Tx/Rx beams may be the same as DL Rx/Tx beams in TDD systems of calibrated Tx/Rx antennas. For other FDD or TDD systems where the reciprocity of DL/UL spatial propagation parameters such as angle of arrival (AoA) and angle of departure (AoD) may be assumed, DL AoA estimates from the selected DL Tx beam reference signals may be used for selecting UL Tx beams and for the identification of corresponding UL Rx beam directions.
With regards to Claims 3, Jung  teaches where the different resources comprise different frequency resources;   ¶ [0082] At 348 AP1 replies to the UE with Msg 2 which is addressed with an RA-RNTI. The RA-RNTI value may be determined based on time and frequency location of a corresponding PRACH resource. This message (Msg2) includes the TA and beam IDs, a temporary C-RNTI x, and an UL grant. At 350 AP2 sends a similar message Msg 2 which includes its own determinations for these values, namely (1) TA and beam IDs (2) a temporary C-RNTI y, (3) an UL grant.
With regards to Claims 4, Jung  teaches the different resources comprise different time resources;   ¶ [0082] At 348 AP1 replies to the UE with Msg 2 which is addressed with an RA-RNTI. The RA-RNTI value may be determined based on time and frequency location of a corresponding PRACH resource. This message (Msg2) includes the TA and beam IDs, a temporary C-RNTI x, and an UL grant. At 350 AP2 sends a similar message Msg 2 which includes its own determinations for these values, namely (1) TA and beam IDs (2) a temporary C-RNTI y, (3) an UL grant.
With regards to Claims 5, Jung  teaches where receiving a configuration for random access with the at least one cell having the multiple TRPs; ¶[0062] In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission. This is done based on the received PRACH resource configuration and preamble formats. FIG. 4 shows an example of Tx beams 141, 142 and PRACH resources.
With regards to Claims 6, Jung  teaches where the at least one cell comprises a primary cell (PCell) for the UE, a secondary cell (SCell) for the UE, or a primary secondary cell (PSCell) for the UE; ¶ [0004] In the conventional cellular system, a UE (User Equipment) is typically attempting to connect with a single cell or a single access point (AP) at a time during a random access procedure. After a Radio Resource Control (RRC) connection being established with primary cell (PCell) or master enhanced Nobe B (MeNB)/master cell group (MCG), the UE may be directed by the PCell or MeNB/MCG to further perform some contention free random access with a secondary cell (SCell) or secondary eNB (SeNB) for carrier aggregation or multi-connectivity operation, respectively. These procedures may be applied directly to new 5G RAT technologies for multi-connectivity.
With regards to Claims 7, 25, Jung  teaches where each first random access message includes a preamble, and wherein the UE transmits the at least two first random access messages using a number of transmitting beams associated with reference signals corresponding to a number of receiving beams from the at least one cell during a corresponding number of allocated random access occasions, with each random access occasion being associated with a reference signal for receiving the preamble; ¶ [0019] These beam reference signals may not all be transmitted at the same time, due to the constraints of AP radio frequency (RF) chain capability and targeted beamforming gain or beam coverage. As shown in FIG. 1, if AP1 and AP2 are using different cell IDs, and are connected with a non-ideal backhaul link, four different beams 121, 122, 123, 124 may be received and detected by the UE. For reference, these beams are numbered as b1, b2, b3 and b4.
With regards to Claims 12, Jung  teaches where the UE transmits a first preamble for reception by a first receive beam selected from a first random access resource candidate beam pool for a cell and transmits a second preamble for reception by a second receive beam selected from a second random access resource candidate beam pool for the cell, the first receive beam being for a first transmission reception point (TRP) of the cell, and the second receive beam being for a second TRP of the cell.  ¶[0038]... For a given PRACH radio resource, the APs employ Rx beams of the configured UL Rx beam group {i.e pool……}  to blindly detect received preambles. The UE may further identify one or more UL Rx beam groups and corresponding radio resources for preamble transmission. The relationship between an UL Rx beam index and an UL Rx beam group may be predefined and known to both the network and the UE. If the UE observes changes of the optimal DL Tx beam from one beam to another beam and then may report the update of the optimal beam to the network, then the UE may perform random access in PRACH resources for the updated UL Rx beam groups
With regards to Claims 13, 29, Jung  teaches of receiving, from a base station, an indication of a random access beam pool index per reference signal from the cell. ¶ [0018] As shown in FIG. 1, the two small cells APs 111, 112 are deployed, and connected with an ideal or non-ideal backhaul link 116. Each AP may transmit a number of beam specific reference signals 121, 122, 123, 124 to its coverage area, each of these beam specific reference signals is characterized by a signal sequence in a particular time-frequency radio resources. Each beam has a unique identifier (ID) defined as a beam ID which may be determined by several unique variables. These variables may include a cell ID, a sequence index which may be further a function of cell ID, and a time-frequency resource index etc. As a result, all these beams among different APs are distinguishable or identifiable by the UE.
With regards to Claims 14, Jung  teaches of receiving, from a base station, an indication of a beam sweep for the at least two second random access messages for the UE. ¶[0043]... For example, if the UE has a 12 dB beamforming gain with a 15 degree beam width in the horizontal domain and one RF chain, then only one Tx beam may be transmitted for one preamble sequence duration and accordingly, the maximum 24 sequence repetition may be used in case of sweeping the 360 degree Tx direction. With the same beam width and beamforming gain, if the UE has 2 antenna panels with 2 RF chains, the maximum 12 sequence repetition is used
With regards to Claims 15, Jung  teaches where the UE receives a control channel of the at least two second random access messages that is transmitted with a number of beams based on multiple reference signals, wherein the number of beams are transmitted from the multiple TRPs; ¶[0089]] The random access procedures described above creates a single RRC connection with only the master AP. At the same time uplink synchronization is achieved with multiple APs. This process may also be used to create multiple RRC connections by including an ‘RRC Connection Request’ message in Msg3 to multiple APs, e.g. AP2. This may be used to provide for control plane RRC diversity, for example.
With regards to Claims 16, 28, Jung  teaches where the UE receives a control channel of the at least two second random access messages that is transmitted with a single beam per random access beam pool, wherein the UE receives an indication of each random access beam pool in radio resource control (RRC) signaling, wherein the UE receives a configuration of a reference signal index per random access beam pool, and wherein multiple random access beam pools are for the multiple TRPs; ¶ [0044] FIG. 4 is a timing diagram of the transmitted signals of FIG. 3. The diagram covers one slot on the horizontal time axis and shows example UE transmissions during that one slot. The first uplink transmit row corresponds to the second transmit beam PRACH 142 from the UE. The second transmit beam corresponds to preamble 2 directed toward AP3 133. The third row 152 corresponds to the first uplink transmit row as received at AP3 133. The preamble 2 is received with some delay.
With regards to Claims 9, Jung  teaches where the reference signals are received from the multiple TRPs for a single cell; ¶[0018]  As shown in FIG. 1, the two small cells APs 111, 112 are deployed, and connected with an ideal or non-ideal backhaul link 116. Each AP may transmit a number of beam specific reference signals 121, 122, 123, 124 to its coverage area {{i.e. single cell} , each of these beam specific reference signals is characterized by a signal sequence in a particular time-frequency radio resources. Each beam has a unique identifier (ID) defined as a beam ID which may be determined by several unique variables. These variables may include a cell ID, a sequence index which may be further a function of cell ID, and a time-frequency resource index etc. As a result, all these beams among different APs are distinguishable or identifiable by the UE.
.  


Claims 8, 10, 11, 17-21,  and 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Jung United States Patent Application 20180 235013 in view of Yi United States Patent Application 20210050968 in further view of Rastegardoost United States Patent Application 20200314913.
	
With regards to Claims 8, 26, Jung teaches the invention substantially as recited above. However, Jung  does not teach where the reference signals include at least one of a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS) from the at least one cell. Rastegardoost in the same field of endeavor teaches in ¶ [0344] A wireless device may receive one or more RRC messages for a random access procedure comprising at least one of parameters: PRACH configuration index (prach-ConfigurationIndex; one or more PRACH occasions for a transmission of a random access preamble); initial random access preamble power (preambleReceivedTargetPower); a list of one or more reference signals (CSI-RS and/or SSB) identifying one or more candidate beams for recovery and/or the random access parameters (candidateBeamRSList); 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.

One would have been motivated to modify Jung in this manner in order the to assure reference signals corresponding to a number of receiving beams from the at least one cell is processed.	
With regards to Claim 10, 27, Jung teaches the invention substantially as recited above. However, Jung  does not teach where the at least two first random access messages are time division multiplexed on the number of transmitting beams. Rastegardoost in the same field of endeavor teaches in ¶  [0402] 2-step RACH may support short and long PRACH preamble formats. 2-step RACH may support PRACH configuration with multiple ROs within a PRACH slot. 2-step RACH may support PRACH preamble mapping to multiple PUSCH allocations, where the PUSCH allocations may be FDM and/or TDM. 2-step RACH may support PRACH and PUSCH in a single slot.


One would have been motivated to modify Jung in this manner so that first random access message from one cell are received using time division multiplexed on the number of transmitting beams.
With regards to Claim 11, Jung teaches the invention substantially as recited above. However, Jung  does not teach where the at least two first random access messages are frequency division multiplexed on the number of transmitting beams.  . Rastegardoost in the same field of endeavor teaches in ¶  [0402] 2-step RACH may support short and long PRACH preamble formats. 2-step RACH may support PRACH configuration with multiple ROs within a PRACH slot. 2-step RACH may support PRACH preamble mapping to multiple PUSCH allocations, where the PUSCH allocations may be FDM and/or TDM. 2-step RACH may support PRACH and PUSCH in a single slot.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.

One would have been motivated to modify Jung in this manner so that first random access message from one cell are received using frequency  division multiplexed on the number of transmitting beams.
 
With regards to Claim 17, Jung teaches the invention substantially as recited above. However, Jung  does not teach where the UE monitors for multiple physical downlink shared channels (PDSCHs) for the at least two second random access messages from the at least one cell. . Rastegardoost in the same field of endeavor teaches in ¶  [0262] For example, for a DL BWP or an UL BWP in a set of one or more DL BWPs or one or more UL BWPs, respectively, a base statin may semi-statically configure a UE for a cell with one or more parameters indicating at least one of following: a subcarrier spacing; a cyclic prefix; a number of contiguous PRBs; an index in the set of one or more DL BWPs and/or one or more UL BWPs; a link between a DL BWP and an UL BWP from a set of configured DL BWPs 
and UL BWPs; a DCI detection to a PDSCH reception timing; a PDSCH reception to a HARQ-ACK transmission timing value
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.

One would have been motivated to modify Jung in this manner so that the two second random access messages can be detected.
With regards to Claim 18, Jung teaches the invention substantially as recited above. However, Jung  does not teach where the UE monitors for each PDSCH based on a same beam as a control channel scheduling a respective PDSCH.  Rastegardoost in the same field of endeavor teaches in ¶[0254] A wireless device 110 may transmit one or more beam management reports to a base station 120. In one or more beam management reports, a wireless device 110 may indicate some beam pair quality parameters, comprising at least, one or more beam identifications; RSRP; Precoding Matrix Indicator (PMI)/Channel Quality Indicator (CQI)/Rank Indicator (RI) of a subset of configured beams. Based on one or more beam management reports, a base station 120 may transmit to a wireless device 110 a signal indicating that one or more beam pair links are one or more serving beams. A base station 120 may transmit PDCCH and PDSCH for a wireless device 110 using one or more serving beams.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.

One would have been motivated to modify Jung in this manner so that a UE can monitor PDSCH using same beam as a control channel scheduling.
With regards to Claim 19, Jung teaches the invention substantially as recited above. However, Jung  does not teach where the UE monitors for a PDSCH from the multiple PDSCHs based on a different beam than a corresponding control channel scheduling the PDSCH, wherein the different beam is configured by DCI in the corresponding control ¶[0254] A wireless device 110 may transmit one or more beam management reports to a base station 120. In one or more beam management reports, a wireless device 110 may indicate some beam pair quality parameters, comprising at least, one or more beam identifications; RSRP; Precoding Matrix Indicator (PMI)/Channel Quality Indicator (CQI)/Rank Indicator (RI) of a subset of configured beams. Based on one or more beam management reports, a base station 120 may transmit to a wireless device 110 a signal indicating that one or more beam pair links are one or more serving beams. A base station 120 may transmit PDCCH and PDSCH for a wireless device 110 using one or more serving beams.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.
One would have been motivated to modify Jung in this manner so that a UE can monitor PDSCH using same beam as a control channel scheduling.
With regards to Claim 20, Jung teaches the invention substantially as recited above. However, Jung  does not teach of determining a resource allocation for a first PDSCH of the multiple PDSCHs from a control channel for a second PDSCH, wherein each control channel for the at least two second random access messages carries resource allocation information for the multiple PDSCHs for the at least two second random access messages. Rastegardoost in the same field of endeavor teaches in¶[0230] A base station may semi-statically configure a UE with one or more SRS resource sets. For an SRS resource set, a base station may configure a UE with one or more SRS resources. An SRS resource set applicability may be configured by a higher layer (e.g., RRC) parameter. For example, when a higher layer parameter indicates beam management, an SRS resource in each of one or more SRS resource sets may be transmitted at a time instant. A UE may transmit one or more SRS resources in different SRS resource sets simultaneously.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.
PDSCH using same beam as a control channel scheduling.
With regards to Claim 21, Jung teaches the invention substantially as recited above. However, Jung  does not teach where each of the multiple PDSCHs carry uplink grant information for a plurality of third random access messages. Rastegardoost in the same field of endeavor teaches in¶[0243] In an example, a gNB may allocate Configured Scheduling (CS) resources for down link transmission to a wireless device. The gNB may transmit one or more RRC messages indicating a periodicity of the CS grant. The gNB may transmit a DCI via a PDCCH addressed to a Configured Scheduling-RNTI (CS-RNTI) activating the CS resources. The DCI may comprise parameters indicating that the downlink grant is a CS grant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.
One would have been motivated to modify Jung in this manner so that uplink transmissions can be scheduled based the PDSCH uplink grants.
Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462